DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on July 27, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on July 27, 2022 has been entered.
The amendment of claims 1, 2, 6, 8, 9, 13-15 and 17-19 is acknowledged.
The new claim 20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), and further in view of Koike’742 (US 2008/0180742).
    With respect to claim 1, Masui’936 teaches an image forming system (Fig.1) comprising: 
     an image forming apparatus (Fig.1, item 100) including an image former (Fig.2, item 13) that forms an image on a recording material based on a job (paragraph 58); 
     a recording material supplier [regarding to the manual feeding tray (paragraph 77)] that supplies the recording material conveyed from a recording material storage that stores the recording material to the image former (Fig.5, steps S102-S104); 
     a medium sensor that detects a characteristic of the recording material supplied from the recording material supplier (paragraph 79); and 
     a hardware processor (Fig.2, item 9) that causes the medium sensor to detect the characteristic of the recording material before and after the job is interrupted, determines [as shown in Fig.5, the characteristic of the recording material before and after the job is interrupted is being detected in steps S102-S110]. 
     Masui’936 does not teach in a case where the job is interrupted, whether recording material information corresponding to a characteristic of a recording material detected by the medium sensor before the interruption matches recording material information corresponding to a characteristic of a recording material detected by the medium sensor after the interruption, and restarts execution of the interrupted job in a case where the recording material information corresponding to the characteristic of the recording material before the interruption matches the recording material information corresponding to the characteristic of the recording material after the interruption. 
     Koike’742 teaches in a case where the job is interrupted, whether recording material information corresponding to a characteristic of a recording material detected by the medium sensor before the interruption matches recording material information corresponding to a characteristic of a recording material detected by the medium sensor after the interruption, and restarts execution of the interrupted job in a case where the recording material information corresponding to the characteristic of the recording material before the interruption matches the recording material information corresponding to the characteristic of the recording material after the interruption [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the required paper for the job test 2 is be presented, the job test 2 is being resumed (Fig.20, steps S708-S712 and paragraph 142)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
     With respect to claim 2, which further limits claim 1, Masui’936 does not teach wherein the hardware processor specifies the recording material information based on the characteristic of the recording material detected by the medium sensor, determines to restart the execution of the interrupted job in a case where the recording material information used in the job before the interruption and specified by the hardware processor matches the recording material information specified by the hardware processor in association with the restart of the execution of the interrupted job, and 2010-9413-0764/1/AMERICASApplication No. 17/402,441Attorney Docket No. 113629.00082Amendment dated July 27, 2022Reply to Office Action dated April 28, 2022reads the recording material information used in the job before the interruption and specified by the hardware processor from a storage that stores the recording material information used in the job before the interruption and specified by the hardware processor.  
     Koike’742 does not teach wherein the hardware processor specifies the recording material information based on the characteristic of the recording material detected by the medium sensor, determines to restart the execution of the interrupted job in a case where the recording material information used in the job before the interruption and specified by the hardware processor matches the recording material information specified by the hardware processor in association with the restart of the execution of the interrupted job, and 2010-9413-0764/1/AMERICASApplication No. 17/402,441Attorney Docket No. 113629.00082Amendment dated July 27, 2022Reply to Office Action dated April 28, 2022reads the recording material information used in the job before the interruption and specified by the hardware processor from a storage that stores the recording material information used in the job before the interruption and specified by the hardware processor [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the required paper for the job test 2 is be presented, the job test 2 is being resumed (Fig.20, steps S708-S712 and paragraph 142). The required paper information for the said job is considered being stored before the interruption to determine if the required paper for the said job which is being interrupted is available again for printing].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
     With respect to claim 3, which further limits claim 2, Masui’936 does not teach wherein the hardware processor determines to stop the execution of the interrupted job in a case where the recording material information read from the storage does not match the recording material information specified by the hardware processor in association with the restart of the execution of the interrupted job.  
     Koike’742 teaches wherein the hardware processor determines to stop the execution of the interrupted job in a case where the recording material information read from the storage does not match the recording material information specified by the hardware processor in association with the restart of the execution of the interrupted job [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the job test 2 is being resumed only when the required paper for the job test 2 is be presented (Fig.20, steps S708-S712 and paragraph 142)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
     With respect to claim 4, which further limits claim 3, Masui’936 teaches a display (Fig.2, item 4) that displays, when the hardware processor determines to stop the execution of the interrupted job, information indicating that processing of forming the image on the recording material has been stopped (Fig.10).  
     With respect to claim 5, which further limits claim 3, Masui’936 teaches wherein the hardware processor causes the storage to store the recording material information used in the job before the interruption when the hardware processor receives an instruction to interrupt the job in a middle of the execution of the job [as shown in Fig.11, the a print job is being received and printed with the preconfigured paper when the printer is being loaded with the preconfigured paper. Therefore, the preconfigured paper information for the print job is considered being stored before the print job is being suspended since the print is being resumed after determining that the preconfigured paper is loaded into the printer]. 
     With respect to claim 16, which further limit claim 1, Masui’936 teaches wherein the recording material information is a type of the recording material [regarding to the size of the recording sheet (paragraph 82)].  
     With respect to claim 18, Masui’936 teaches an image forming apparatus (Fig.1, item 100) comprising: 
     an image former (Fig.2, item 13) that forms an image on a recording material based on a job (paragraph 58); 
     a recording material supplier [regarding to the manual feeding tray (paragraph 77)] that supplies the recording material conveyed from a recording material storage that stores the recording material to the image former (Fig.5, steps S102-S104); 
     a medium sensor that detects a characteristic of the recording material supplied from the recording material supplier (paragraph 79); and 
     a hardware processor (Fig.2, item 9) that causes the medium sensor to detect the characteristic of the recording material before and after the job is interrupted, determines [as shown in Fig.5, the characteristic of the recording material before and after the job is interrupted is being detected in steps S102-S110].
     Masui’936 does not teach in a case where the job is interrupted, whether recording material information corresponding to a characteristic of a recording material detected by the medium sensor before the interruption matches recording material information corresponding to a characteristic of a recording material detected by the medium sensor after the interruption, and restarts execution of the interrupted job in a case where the recording material information corresponding to the characteristic of the recording material before the interruption matches the recording material information corresponding to the characteristic of the recording material after the interruption.  
     Koike’742 teaches in a case where the job is interrupted, whether recording material information corresponding to a characteristic of a recording material detected by the medium sensor before the interruption matches recording material information corresponding to a characteristic of a recording material detected by the medium sensor after the interruption, and restarts execution of the interrupted job in a case where the recording material information corresponding to the characteristic of the recording material before the interruption matches the recording material information corresponding to the characteristic of the recording material after the interruption [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the required paper for the job test 2 is be presented, the job test 2 is being resumed (Fig.20, steps S708-S712 and paragraph 142)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
     With respect to claim 19, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 19 claims how the image forming apparatus of claim 18 execute to print a print job.  Claim 19 is obvious in view of Masui’936 and Koike’742 because the claimed combination operates at the same manner as described in the rejected claim 18. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
     With respect to claim 20, which further limits 1, Masui’936 does not teach wherein the hardware processor determines whether the characteristic of the recording material detected before the interruption of the job and the characteristic of the recording material detected after the interruption of the job, as the recording material information, match each other.
     Koike’742 teaches wherein the hardware processor determines whether the characteristic of the recording material detected before the interruption of the job and the characteristic of the recording material detected after the interruption of the job, as the recording material information, match each other [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the job test 2 is being resumed only when the required paper for the job test 2 is be presented (Fig.20, steps S708-S712 and paragraph 142)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
Claims 6-8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), Koike’742 (US 2008/0180742) and further in view of Asami’585 (US 2010/0303585).
      With respect to claim 6, which further limits claim 2, Masui’936 does not teach a post-processor that performs post-processing on the recording material on which the image has been formed, wherein the hardware processor determines, in a case where the post-processing is set for the job, whether to restart the execution of the job based on a grain direction and a rigidity of the recording material detected by the medium sensor.
     Koike’742 teaches a post-processor that performs post-processing on the recording material on which the image has been formed (paragraphs 45 and 89)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to include a finisher in a printer to perform post processing because this will allow a print job to be processed with the post process more effectively.
     The combination of Masui’936 and Koike’742 does not teach wherein the hardware processor determines, in a case where the post-processing is set for the job, whether to restart the execution of the job based on a grain direction and a rigidity of the recording material detected by the medium sensor.
     Asami’585 teaches the properties of the paper including the grain direction and the 20rigidity (paragraph 61).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Narita’281 to determine if the paper supplied in the paper feeding cassette matches with the paper required for a print job according to the grain direction and the 20rigidity of the paper because this will allow the desired paper to selected to perform print more effectively.
     The combination of Masui’936, Koike’742 and Asami’585 does not teaches wherein the hardware processor determines, in a case where the post-processing is set for the job, whether to restart the execution of the job based on a grain direction and a rigidity of the recording material detected by the medium sensor.
     Since, Masui’936 teaches that a detector to detect the paper information associated with the paper being placed on the feeding tray (paragraph 10) and a print job is only being executed when the paper on the feeding tray matches with the paper required for the print job (Fig.5), and Koike’742 teaches a post-processor that performs post-processing on the recording material on which the image has been formed (paragraphs 45 and 89), and Anno’023 teaches a post-processor that performs post-processing on the recording material on which the image has been formed (paragraph 91). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to use a sensor to detect the paper information including a grain direction and a rigidity associated with paper supplied in the paper feeding tray and to restart printing operation when the detected grain direction and the detected rigidity associated with paper supplied in the paper feeding tray is appropriate to perform the designated post processing operation for the print job since it is known that the grain direction and the rigidity are the paper information (wherein the hardware processor determines, in a case where the post-processing is set for the job, whether to restart the execution of the job based on a grain direction and a rigidity of the recording material detected by the medium sensor) because this will allow the print job having the post processing operation to be executed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936, Koike’742 and Asami’585 to use a sensor to detect the paper information including a grain direction and a rigidity associated with paper supplied in the paper feeding tray and to restart printing operation when the detected grain direction and the detected rigidity associated with paper supplied in the paper feeding tray is appropriate to perform the designated post processing operation for the print job since it is known that the grain direction and the rigidity are the paper information (wherein the hardware processor determines, in a case where the post-processing is set for the job, whether to restart the execution of the job based on a grain direction and a rigidity of the recording material detected by the medium sensor) because this will allow the print job having the post processing operation to be executed more effectively.
     With respect to claim 7, which further limits claim 6, Watanabe’842 does not teach wherein the post-processing includes at least one of an operation of folding the recording material, an operation of binding the recording material, an operation of perforating the recording material, an operation of gluing the recording material, or an operation of cutting the recording material.  
     Koike’742 teaches wherein the post-processing includes at least one of an operation of folding the recording material (paragraph 82), an operation of binding the recording material, an operation of perforating the recording material, an operation of gluing the recording material, or an operation of cutting the recording material.  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Asami’585 according to the teaching of Koike’742 to include a finisher in a printer to perform post processing because this will allow a print job to be processed with the post process more effectively.
     With respect to claim 8, which further limits claim 6, Masui’936 teaches an operation display unit (Fig.2, item 4) to which an instruction to execute or interrupt the job is input (
Fig.10), 
     wherein the hardware processor interrupts the execution of the job in a case where the instruction to interrupt the job is input from the inputter or in a case where the recording material supplier detects that the recording material stored in the recording material storage has run out (Fig.5, step S103 and S106-S110).  
     With respect to claim 10, which further limits claim 2, the combination of combination of Masui’936 and Koike’742 does not teach wherein the hardware processor restarts the execution of the job without making the matching determination on the recording material information in a case where the hardware processor determines that a state of the recording material storage that stores the recording material supplied before the execution of the job is interrupted does not 30change when it is determined to restart the execution of the job.  
     Anno’023 teaches wherein the hardware processor restarts the execution of the job without making the matching determination on the recording material information in a case where the hardware processor determines that a state of the recording material storage that stores the recording material supplied before the execution of the job is interrupted does not 30change when it is determined to restart the execution of the job [as shown in Fig.16, when a target job is being selected to perform printing, the print job is being printed without performing the mismatch inspection in step S1603. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the target job could be a previous interrupted job since it was well known in the art before the effective filing date that the interrupted job is being reprinted according to the user instruction because this will allow the print job to be printed more effectively]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Masui’936 and Koike’742 according to the teaching of Anno’023 to not compared the paper information registered in the paper feeding cassette with the required paper information associated with a print job after the comparison has been done before because this will allow the print job to be executed more effectively.
     With respect to claim 11, which further limits claim 4, the combination of Masui’936 and Koike’742 does not teach wherein the hardware processor determines, in a case where it is determined not to restart the execution of the job, presence or absence of another recording material storage that stores a recording material having same recording 35material information as the recording material information of the recording material supplied before the execution of the job is interrupted.  
     Anno’023 teaches wherein the hardware processor determines, in a case where it is determined not to restart the execution of the job, presence or absence of another recording material storage that stores a recording material having same recording 35material information as the recording material information of the recording material supplied before the execution of the job is interrupted [as shown in Fig.17A, when the “CANCEL” button is being activated, the interrupted print job is not being executed].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Anno’023 to provide a graphical user interface to enable a user to instruct if the interrupted print job should be continued printing or canceled because this will allow the print job to be executed more effectively.
     With respect to claim 15, which further limits claim 1, the combination of Masui’936 and Koike’742 does not teach wherein the medium sensor detects, as the characteristic of the recording material, a grain direction and a rigidity of the recording material.  
     Asami’585 teaches the properties of the paper including the grain direction and the 20rigidity (paragraph 61).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Narita’281 to determine if the paper supplied in the paper feeding cassette matches with the paper required for a print job according to the grain direction and the 20rigidity of the paper because this will allow the desired paper to selected to perform print more effectively.
     The combination of Masui’936, Koike’742 and Asami’585 does not teach wherein the medium sensor detects, as the characteristic of the recording material, a grain direction and a rigidity of the recording material.
     Since, Masui’936 teaches that a detector to detect the paper information associated with the paper being placed on the feeding tray (paragraph 10) and a print job is only being executed when the paper on the feeding tray matches with the paper required for the print job (Fig.5), and Anno’023 teaches a post-processor that performs post-processing on the recording material on which the image has been formed (paragraph 91). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to use a sensor to detect the paper information including a grain direction and a rigidity associated with paper supplied in the paper feeding cassette to determine if the paper supplied in the paper feeding cassette matches with the paper required for a print job according to the grain direction and the 20rigidity of the paper (wherein the medium sensor detects, as the characteristic of the recording material, a grain direction and a rigidity of the recording material) because this will allow the desired paper to selected to perform print more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936, Koike’742 and Asami’585 to use a sensor to detect the paper information including a grain direction and a rigidity associated with paper supplied in the paper feeding cassette to determine if the paper supplied in the paper feeding cassette matches with the paper required for a print job according to the grain direction and the 20rigidity of the paper (wherein the characteristic detector detects, as the characteristic of the recording material, a grain direction and a 20rigidity of the recording material) because this will allow the desired paper to selected to perform print more effectively.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), Koike’742 (US 2008/0180742), Asami’585 (US 2010/0303585) and further in view of Chew’235 (US 2020/0293235).
     With respect to claim 9, which further limits claim 8, the combination of Masui’936, Koike’742 and Asami’585 does not teach wherein the medium sensor detects the characteristic of the recording material based on an item to which a detection instruction is input through the inputter, and the hardware processor determines whether the recording material information specified by the hardware processor based on the characteristic of the recording material detected by the medium sensor matches the recording material information read from the storage.  
     Chew’235 teach wherein the
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Masui’936, Koike’742 and Asami’585 according to the teaching of Chew’235 to provide a graphical user interface to allow a user to give instruction to detect the paper information associated with the paper supplied in the paper feeding cassette because this will allow the paper information associated with the paper supplied in the paper feeding cassette.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), Koike’742 (US 2008/0180742), Anno’023 (US 2014/0376023) and further in view of Yamagishi’204 (US 2012/0224204).
     With respect to claim 12, which further limits claim 11, the combination of Masui’936, Koike’742 and Anno’023 does not teach wherein in a case where the hardware processor determines the presence of the another recording material storage 40that stores the recording material having the same recording material information as the recording material information of the recording material supplied before the execution of the job is interrupted, the hardware processor 19Docket No. 133629.00082B51635US01causes the display to display a screen on which whether to restart the execution of the job using the recording material stored in the another recording material storage is selectable.  
     Yamagishi’204 teaches wherein in a case where the hardware processor determines the presence of the another recording material storage 40that stores the recording material having the same recording material information as the recording material information of the recording material supplied before the execution of the job is interrupted, the hardware processor 19Docket No. 133629.00082B51635US01causes the display to display a screen on which whether to restart the execution of the job using the recording material stored in the another recording material storage is selectable (paragraph 86)  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936, Koike’742 and Anno’023 according to the teaching of Yamagishi’204 to display a graphical user interface to enable to select another the paper feeding cassette to provide the required paper to perform printing because this will allow the job to be printed more effectively.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), Koike’742 (US 2008/0180742), and further in view of Eto’740 (JP 2000-227740).
     With respect to claim 13, which further limits claim 3, Masui’936 teaches wherein the hardware processor causes the medium sensor (Fig.4, item 120) to detect the characteristic of the recording material conveyed on which the image is not formed by the image former, specifies the recording material information (Fig.5, step S103), 
     Masui’936 does not teach causes the image former to form the image on the recording material in a case where it is determined that the recording material information used before the interruption of the job matches the recording material information to be used after the restart of the job, and causes the recording material on which the image is not formed to be discharged in a case where it is determined that the recording material information used before the interruption of the job does not match the recording material information to be used after the restart of the job.  
     Koike’742 teaches causes the image former to form the image on the recording material in a case where it is determined that the recording material information used before the interruption of the job matches the recording material information to be used after the restart of the job [When the required paper for the job test 2 is run out during printing, the job test 2 is being interrupted (paragraph 5 and 100 and Fig.6B), and the required paper for the job test 2 is be presented, the job test 2 is being resumed (Fig.20, steps S708-S712 and paragraph 142)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the invention of Masui’936 according to the teaching of Koike’742 to interrupt a print job when the required paper for the said print job is run out and to resume the said print job when the required paper is being loaded again because this will allow the print job to be printed more effectively.
     The combination of Masui’936 and Koike’742 does not teach causes the recording material on which the image is not formed to be discharged in a case where it is determined that the recording material information used before the interruption of the job does not match the recording material information to be used after the restart of the job.
     Eto’740 teaches causes the recording material on which the image is not formed to be discharged in a case where it is determined that the recording material information used of the job does not match the recording material information (paragraph 45).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Eto’740 to discharge the new paper without printing with an interrupted job when the said new paper is being placed on the paper supplying unit and the said new paper does not match with the paper information required for the said interrupted job which is being interrupted with a reason that the required paper has been run out during printed (the recording material on which the image is not formed to be discharged in a case where it is determined that the recording material information used before the interruption of the job does not match the recording material information to be used after the restart of the job) because this will allow the print job to be printed more effectively without wasting the paper.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masui’936 (US 2009/0190936), Koike’742 (US 2008/0180742), and further in view of Narita’281 (US 2016/0205281).
     With respect to claim 14, which further limits claim 1, the combination of Masui’936 and Koike’742 does not teach wherein the medium sensor detects, as the characteristic of the recording material, at least one of a surface property and a gloss of the recording material, a basis weight of the recording material, a moisture content of the recording material, or an electric resistance value of the recording material.  
     Narita’281 teaches wherein the medium sensor detects, as the characteristic of the recording material, at least one of a surface 15property and a gloss of the recording material, a basis weight of the recording material (paragraph 28), a moisture content of the recording material, or an electric resistance value of the recording material.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Narita’281 to detect the property of the paper supplied in the paper feeding cassette because this will allow the desired paper used for print job to be determined more effectively. 
     With respect to claim 17, which further limits claim 14, the combination of Masui’936 and Koike’742 does not teach wherein the recording material is a sheet, and the hardware processor specifies a type of the sheet as one of plain paper, high-quality paper, or coated paper based on the characteristic detected by the medium sensor.  
     Narita’281 teaches wherein the recording material is a sheet, and the hardware processor specifies a type of the sheet as one of plain paper (paragraph 5), high-quality paper, or coated paper based on the characteristic detected by the medium sensor
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masui’936 and Koike’742 according to the teaching of Narita’281 to detect the property of the paper supplied in the paper feeding cassette because this will allow the desired paper used for print job to be determined more effectively. 
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Shimizu’070 (US 2006/0275070) discloses an information processing apparatus which controls a host-based printer includes a determination portion which determines designation of feed from a feed unit or manual feed port, a display control portion which, when it is determined that feed from the manual feed port is designated, causes a display portion to display a display to prompt the operator to insert a print medium into the manual feed port, an identification portion which identifies compressed-image data transfer permission corresponding a user instruction, and a transfer portion which transfers compressed image data of one page to the host-based printer.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674